                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-383-MOC
                              (3:13-cr-280-MOC-DSC-1)

STEVE HALE,                               )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                             ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s “Informal Brief for Issuance of a

Certificate of Appealability,” (Doc. No. 18).

        Petitioner filed a § 2255 Motion to Vacate in the instant case that denied on January 22,

2020. (Doc. No. 13). The Court declined to issue a certificate of appealability. (Id.). On appeal,

the Fourth Circuit denied a certificate of appealability and dismissed Petitioner’s appeal. United

States v. Hale, 810 F. App’x 217 (4th Cir. 2020).

        The instant “Informal Brief for Issuance of a Certificate of Appealability,” was docketed

in this Court as a Motion for Certificate of Appealability. (Doc. No. 18). However, a review of

the Fourth Circuit’s docket indicates that it is a duplicate of Petitioner’s appellate brief. See (Fourth

Cir. Case No. 20-6183, Doc. No. 6). Further, this Court has already denied Petitioner a certificate

of appealability, (Doc. No. 13), and Petitioner has set forth no basis to reconsider the issue.

        IT IS, THEREFORE, ORDERED that Petitioner’s “Informal Brief for Issuance of a

Certificate of Appealability,” (Doc. No. 18), is DENIED.




                                                   1

          Case 3:18-cv-00383-MOC Document 22 Filed 08/28/20 Page 1 of 2
                         Signed: August 27, 2020




                               2

Case 3:18-cv-00383-MOC Document 22 Filed 08/28/20 Page 2 of 2
